Citation Nr: 1027152	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  04-24 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
residuals of a right (non-dominant) hand injury.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for a left shoulder 
disability.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active service from March 1969 to January 1973 
and from August 1974 to January 1998.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

The Board notes that, pursuant to his request in his June 2004 
substantive appeal, the Veteran was scheduled for a Travel Board 
hearing at the RO in May 2010; however, he failed to report for 
that hearing.  As he has not provided cause for his failure to 
appear or requested another hearing, the Veteran's hearing 
request is deemed withdrawn and the Board will proceed with its 
review on the present record.  See 38 C.F.R. § 20.704(d),(e). 

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's claims of 
entitlement to an increased disability rating for residuals of a 
right hand injury and entitlement to service connection for a 
left shoulder disability.  So, regrettably, these claims are 
being remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


FINDINGS OF FACT

1.  A back disability was initially demonstrated years after 
service, and there is no competent medical evidence of record 
relating a back disability to the Veteran's service in the 
military.

2.  There is no competent medical evidence of record relating the 
Veteran's vertigo to his service in the military.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2009).

2.  Vertigo was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304, 3.306, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in February 2002 and March 
2004, from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters explained the evidence necessary to 
substantiate the Veteran's claims of entitlement to service 
connection, as well as the legal criteria for entitlement to such 
benefits.  The letters also informed him of his and VA's 
respective duties for obtaining evidence. 

In addition, March 2006 and May 2008 letters from VA, explained 
how a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon the 
grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that was the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  However, the notice elements 
required by Dingess/Hartman were provided to the appellant after 
the initial adjudication and the appellant's claims were 
readjudicated thereafter.  As such, the appellant has not been 
prejudiced and there was no defect with respect to timing of the 
VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims files contain the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
files contain the Veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in 
connection with his claims.  The Board has reviewed the 
examination reports, and finds that they are adequate for the 
purpose of deciding the issues on appeal.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant records 
that have not yet been obtained.



Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be 
presumed to have been incurred or aggravated in service if 
manifested to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Analysis

Based on the evidence of record, the Board finds that there is a 
preponderance of evidence against the Veteran's claims of 
entitlement to service connection for a back disability and 
vertigo, so these claims must be denied.  38 C.F.R. § 3.102.  

The Board acknowledges that the Veteran's service medical records 
show that the Veteran complained of back pain and vertigo during 
his military service. According to service treatment records, the 
Veteran was treated for lower back pain related to pleurisy in 
1978 and December 1993, vertigo related to hitting his head on a 
door in October 1978, and a pulled back muscle in May 1989.  
However, service treatment records indicate that these complaints 
were acute and resolved with treatment.  Likewise, the Veteran's 
subsequent service treatment records and November 1988 and 
December 1997 reports of medical history and examination do not 
show any back pain or complaints of vertigo.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  

Furthermore, the Board notes that there is no objective evidence 
of continuance of symptomatology during the years following the 
Veteran's discharge from service.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to account 
for the lengthy time period for which there is no clinical 
documentation of his low back condition).   Although the Board 
acknowledges the Veteran's statements alleging an in-service back 
injury in 1995, the Board also notes that the objective medical 
evidence of record indicates that the Veteran did not have any 
complaints of back pain from December 1993 until his claim for 
service connection; likewise, there is no in-service or post-
service treatment for vertigo of record, except at the time of 
his October 1978 treatment note.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran).  See also Shaw v. 
Principi, 3 Vet. App. 365 (1992) (finding that a Veteran's delay 
in asserting a claim can constitute negative evidence which 
weighs against the claim).  

Furthermore, although the Board acknowledges that the Veteran was 
diagnosed as having a back disability at his January 2008 VA 
examination, there is no evidence that this disability is related 
to his military service.  Neither the Veteran nor his post-
service medical providers have demonstrated that the Veteran has 
been diagnosed with a back disability or vertigo which are 
associated with his military service; in fact, his reports of 
medical history and related complaints do not reference his 
military service or any events therein.  According to the 
Veteran's private treatment records, the Veteran has not been 
treated for back pain or vertigo since his 1998 discharge from 
military service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  

Nevertheless, the Board notes that the provisions of 38 C.F.R. 
§ 3.303(d) specifically permit a grant of service connection even 
when the initial diagnosis occurred after service, so long as 
there is competent medical evidence establishing the necessary 
link to service.  In this regard, the Board notes that the 
January 2008 VA examiner diagnosed the Veteran with degenerative 
joint disease of the thoracic spine and degenerative disc and 
joint disease of the lumbar spine.  However, the Board notes that 
the January 2008 VA examiner found that the Veteran's back 
disabilities were not related to the Veteran's military service.  
According to the VA examination report, the Veteran's back 
disabilities, as diagnosed, were unlikely to be related to the 
Veteran's military service, including the 1989 back sprain and 
claimed 1995 back injury.  The VA examiner noted that the 
Veteran's current thoracolumbar spine disability is not likely to 
be related to the Veteran's acute 1989 back sprain or alleged 
1995 injury in service, and is more likely to be related to 
chronic degenerative changes associated with aging.   Similarly, 
the April 2004 VA examiner found that there was no evidence that 
the Veteran had vertigo which was related to the Veteran's acute 
and transitory episode of vertigo in 1978; the VA examiner found 
that the Veteran complained of symptoms of spatial disorientation 
which would not be related to the Veteran's vertigo in service.  
The April 2004 VA examiner also noted the lack of chronicity or 
continuity of treatment, which suggested that the Veteran's 
present complaints were not associated with or caused by any 
episode of vertigo during the Veteran's active service.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)) ("In 
order for service connection for a particular disability to be 
granted, a claimant must establish he or she has that disability 
and that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other manifestation 
of the disability during service.'"  See also Madden v. Gober, 
125 F.3d 1477, 1481 (1997) (in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility and probative value of proffered evidence 
in the context of the record as a whole).  

The Board finds that the April 2004 and January 2008 VA 
examination reports must be given great probative weight because 
the opinions were based on a review of the entire record and full 
examination, as well as accompanied by an explanation of the 
rationale.  The VA examination reports concluded, with a clear 
basis and rationale, that there was no evidence that the 
Veteran's back disability and vertigo were related to the 
Veteran's military service.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (stating that factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims folder and the thoroughness and detail of the 
opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008) (finding that most of the probative value of a medical 
opinion comes from its reasoning, and threshold considerations 
include whether the person opining is suitably qualified and 
sufficiently informed).

Although the Veteran asserts that his current back disability and 
vertigo are directly related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  The Board observes that objective 
medical evidence generally is required to address questions of 
medical causation.  Lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a).  While the Board finds 
that the Veteran is competent to report that he injured his back 
and experienced an episode of vertigo during service and that he 
currently has a back disability and vertigo, little probative 
weight can be assigned to his statements associating his 
disabilities to his service, as the Board deems such statements 
to be less than credible.  In this regard, the Board points out 
the absence of any corroborating medical evidence supporting his 
assertions, in and of itself does not render his statements 
incredible, such absence is for consideration in determining 
credibility.   Similarly, the Veteran has not shown, however, 
that he has the expertise required to offer an opinion regarding 
any causal relationship between his current back disability and 
vertigo and his claimed back injury and the episode of vertigo 
during active service. While the Veteran's contentions have been 
considered carefully, these contentions are outweighed by the 
medical evidence of record.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the credibility 
and weight of veteran's lay testimony, but the lack of such 
evidence does not, in and of itself, render the lay testimony 
incredible).  See also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (noting that lay evidence can be competent to 
establish a diagnosis when . . . a layperson is competent to 
identify the medical condition).   

As such, the negative evidence of record is of greater probative 
value than the Veteran's statements in support of his claims.  
The Board has considered the doctrine of giving the benefit of 
the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2009), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that there is a preponderance of the 
evidence against the Veteran's claims for service connection of a 
back disability and vertigo.


ORDER

The claim for service connection for a back disability is denied.

The claim for service connection for vertigo is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

The Board notes that the Veteran has been afforded a VA 
examination regarding his claim of entitlement to service 
connection for a left shoulder disability, but that this 
examination report does not address whether the Veteran's claimed 
left shoulder disability is related to his military service.  In 
this regard, the Board acknowledges that the Veteran was treated 
for complaints of shoulder pain in November 1979 and April 1993; 
at his April 1993 clinic visit, he reported a history of a 
separated left shoulder and neck injury in a 1969 motor vehicle 
accident.  However, at his November 1988 and December 1997 
military examinations he denied experiencing any shoulder 
problems, and examinations were normal.  Nevertheless, he was 
diagnosed with impingement of the left shoulder in November 2000.  
As such, the medical evidence is unclear whether the Veteran's 
claimed left shoulder disability is causally or etiologically 
related to the Veteran's military service.  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Therefore, additional 
clinical assessment and medical opinion is necessary to 
adequately address the Veteran's claim of entitlement to service 
connection.  Accordingly, the Board finds that the Veteran should 
be afforded an additional VA examination in order to determine 
nature and etiology of the Veteran's claimed left shoulder 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006).  

Additionally, the Veteran and his representative, in the July 
2009 substantive appeal and additional written statements, assert 
that the Veteran's service-connected residuals of a right hand 
injury, are worse than currently evaluated.  The Board 
acknowledges that the Veteran was most recently afforded a VA 
examination in January 2008 and that a copy of the examination 
report is associated with his claims file.  Nevertheless, in 
multiple statements dated between November 2008 and November 
2009, the Veteran reported that he underwent surgery on his 
service-connected right hand.  In this regard, it is noted that 
the Court in Green stated that the fulfillment of the statutory 
duty to assist includes conducting a thorough and contemporaneous 
medical examination, one that takes into account the records of 
prior medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  See also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 
526 (1995).   

As such, in order to effectively evaluate the Veteran's service-
connected residuals of a right hand injury, more recent objective 
characterizations of this condition and its associated 
symptomatology are required.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when the veteran appeals the initial rating 
assigned for his disability, just after establishing his 
entitlement to service connection for it, VA must consider his 
claim in this context - which includes determining whether he is 
entitled to a "staged" rating to compensate him for times since 
the effective date of his award when his disability may have been 
more severe than at other times during the pendency of 
his appeal).  Therefore, an additional VA examination would be 
useful in evaluating the appeal.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if the 
evidence of record does not contain adequate evidence to decide a 
claim).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his service-
connected residuals of a right hand injury.  
Conduct all testing and evaluation 
indicated and review the results of any 
testing prior to completion of the 
examination report.  The examiner should 
also comment on the Veteran's current level 
of social and occupational impairment due 
to his service-connected residuals of a 
right hand injury.  Any indications that 
the Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should be 
directly addressed and discussed in the 
examination report.  If no opinion can be 
rendered, an explanation should be set 
forth.  

The claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

2.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his left shoulder 
disability, if any, including whether it is 
at least as likely as not (i.e., 50 percent 
or greater probability) that his left 
shoulder disability, if any, is related to 
his service in the military.  To assist in 
making this important determination, have 
the designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

3.   Following completion of the above, the 
RO should readjudicate the issues of 
entitlement to an increased disability 
rating for residuals of a right hand injury 
and entitlement to service connection for a 
left shoulder disability.  Consideration 
must be given to all additional evidence 
received since issuance of the most recent 
statement of the case as to the matter.  If 
any benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to further develop the record and 
afford due process.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


